Dismissed and Memorandum Opinion filed December 23, 2004








Dismissed and Memorandum Opinion filed December 23,
2004.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-01041-CR
____________
 
JOE KINDELAN,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
232nd District Court
 Harris County, Texas
Trial Court Cause No. 907,364
 

 
M E M O R A N D U M   O P I N I O N
Appellant pleaded guilty to possession of a controlled
substance with intent to deliver, and the trial court placed appellant on
deferred adjudication probation.  In
April 2004, the State moved to adjudicate appellant’s guilt.  Appellant subsequently pleaded true to the
stipulation of evidence in exchange for the State’s recommendation that his
punishment be set at ten years’ confinement. 
In accordance with the terms of this agreement with the State, the trial
court sentenced appellant on September 23, 2004, to confinement for ten years
in the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court’s certification is included
in the record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed December 23, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish.